Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kedron Kitchens, a federal prisoner, appeals the district court’s order denying relief without prejudice on his 28 U.S.C.A. § 2241 (West 2006 & Supp.2013) petition. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Kitchens v. Revell, No. 5:12-hc-02187-FL (E.D.N.C. Mar. 14, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.